Citation Nr: 1211377	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  10-13 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for depression or other acquired psychiatric disorder.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to non-service-connected pension.

4.  Entitlement to a compensable initial schedular rating for kidney stones.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active duty for training (hereinafter:  ACDUTRA) from August to December 1965.  He also performed ACDUTRA and inactive duty training at various times since then.  

The term "active military, naval, or air service," includes any period of ACDUTRA during which the individual was disabled from a disease or injury incurred or aggravated in line of duty.  38 C.F.R. § 3.6(a) (2011).  The RO has granted service connection for disabilities incurred in the line of duty during his initial ACDUTRA period.  Thus, the Veteran's initial ACDUTRA period is deemed to have been "active military service."  

This appeal arises to the Board of Veterans' Appeals (Board) from December 2009 and later-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In December 2009, the RO denied service connection for a low back disability, bilateral hearing loss, tinnitus, and denied a claim for non-service-connected pension.  The Veteran timely appealed that decision.  In March 2011, the RO granted service connection for a bilateral hearing loss disability and for tinnitus.  Thus, those issues no longer remain for adjudication.  

In pertinent part of a September 2010 rating decision, the RO granted service connection for kidney stones and assigned a noncompensable rating.  The Veteran submitted a notice of disagreement (hereinafter: NOD) with the noncompensable rating.  No statement of the case (hereinafter: SOC) has been issued addressing this issue and it is not clear that the Veteran has withdrawn his NOD.  In accordance with 38 C.F.R. §§ 19.9, 19.26, 19.29, 19.30 (2011), unless the matter has been resolved by a grant of benefits or the NOD is withdrawn by appellant or his representative, the agency must prepare an SOC.  Thus, a remand is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The September 2010 RO rating decision also denied service connection for post-traumatic stress disorder (PTSD) and depression.  In March 2011, the Veteran submitted a signed VA Form 21-4138, Statement In Support Of Claim, that conveys dissatisfaction with the denial of service connection for depression.  The Board construes that communication as an NOD.  No SOC has been issued addressing this issue and it is not clear that the Veteran has withdrawn his NOD.  Thus, a remand of this issue is also necessary.  Id.  

Entitlement to service connection for depression or other acquired psychiatric disorder and entitlement to a compensable initial schedular rating for kidney stones are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In January 2012, prior to any Board decision, the Veteran notified VA in writing that he desired to withdraw his appeal for service connection for a low back disability and entitlement to non-service-connected pension.


CONCLUSION OF LAW

Because the veteran has withdrawn his appeal, the Board lacks jurisdiction to adjudicate the merits of his claims.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

When the Board concludes that a claim has either been withdrawn or abandoned, it must provide an adequate statement of reasons or bases for its conclusion.  Verdon v. Brown, 8 Vet. App. 529 (1996).  

In January 2012, the Veteran notified VA in writing that he desired to withdraw his appeal for service connection for a low back disability and entitlement to non-service-connected pension.  No Board decision has been issued.  Because no specific error of fact or law is alleged, the requirements for dismissal have been met.  38 U.S.C.A. § 7105 (d) (5) (West 2002); 38 C.F.R. § 20.204 (2011).  The appeal for service connection for a low back disability and entitlement to non-service-connected pension has become moot by virtue of the withdrawal of the appeals.


ORDER

The appeals for service connection for a low back disability and for entitlement to non-service-connected pension are dismissed.


REMAND

In a September 2010 rating decision, the RO granted service connection for kidney stones and assigned a noncompensable rating.  In September 2010, the Veteran submitted a written, signed VA Form 21-4138, Statement In Support Of Claim, that conveys dissatisfaction with the noncompensable rating.  The Board construes that letter as an NOD with the noncompensable rating.  Gallegos v Gober, 14 Vet. App. 50 (2000) (an NOD must (1) express disagreement; (2) be filed in writing; (3) be filed at the AOJ; (4) be filed with one year of the mailing date of the decision; and, (5) be filed by the claimant or authorized representative; there is no stated requirement that a Veteran must voice a desire for appellate review).

No SOC has been issued addressing this issue and it is not clear that the Veteran has withdrawn his NOD.  In accordance with 38 C.F.R. §§ 19.9, 19.26, 19.29, 19.30 (2011), unless the matter has been resolved by a grant of benefits or the NOD is withdrawn by appellant or his representative, the agency must prepare an SOC.  Thus, a remand is necessary.  Manlincon, supra; VAOPGCPREC 16-92.  

The September 2010 RO rating decision also denied service connection for post-traumatic stress disorder and depression.  In March 2011, the Veteran submitted a signed VA Form 21-4138, Statement In Support Of Claim, that addresses his dissatisfaction with the denial of service connection for depression.  The Board construes that communication as an NOD.  No SOC has been issued addressing this issue and it is not clear that the Veteran has withdrawn his NOD.  Thus, a remand of this issue is also necessary.  Id.  

These issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should issue an SOC that addresses the denial of service connection for depression or other acquired psychiatric disorder and the initial noncompensable rating assigned for kidney stones.  The Veteran should be informed that, under 38 C.F.R. § 20.302 (2011), he has 60 days from the date of mailing of the SOC to file a substantive appeal or a request for an extension of time to do so.

2.  Thereafter, if a substantive appeal has been filed, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


